Title: To Thomas Jefferson from John O’Neill, 30 December 1805
From: O’Neill, John
To: Jefferson, Thomas


                  
                     Sir,
                     Baltimore 30th. December 1805.
                  
                  I believe that in my first letter which had addressed your Excellency mentioned that had been born and bred upon a sterile spot of Land in the Kingdom of Ireland surrounded by terrific Barbarians who had got themselves fell wed in the despicable family to which have the disgrace to belong as the were all of them apostates from the Original purity of their ancesters I mean all those on my Fathers side if have any knowledge of him at all that was his and their Characterisk. But altho’ being the least of them myself I trust am the greatest of them in point of firmness in the just cause and rights of my Ancesters and that I have all this time whilst in this Country been reacting in error. Shall tomorrow with the assistance of God freely Confess in the presence of almighty God. in the firm view never to do so more. And I trust that tomorrow shall be the day which shall lay the first pile of that Structure which King William Prince of Orange had for so long defiled in his natve Country. by letting all his votaries know pretty generally that the next William or rather John who they shall have build his bulk on the ruins of the last, but in Christian faith. And from this night forward I cease giving my self much concern in the political world in this side of Europe I mean, It has been the most trying season which I have encounterd since my residence in this Country, particularly from being in want. to have the Opportunity of meeting with a Place when could reconcile my self to Almighty God for a few days. But thanks to his name have met with a place in the midst of Barbarians where I have at length Conquered Satan by humbing my self to every thing which have come in my way in order to not omit this favourable Opportunity which perhaps might not Present itself again. And altho: but a Child in all things Still I trust a Child who has from the ealiest Period not lost sight of being on favourable terms with his Maker, For I do assure you that the reward of an Eternal Kingdom or a share of it has ever been more Precious in my sight than a Terrestrial one. The Citizens of this Place have been twice alarmed within thise few days by sudden fires which have broke out in different directions of this City. and it is rumoured about that thire have been Negroes concerned in these abominable actions. But I should not be astonished to hear of Some thing more alarming than this take place. When in Place of preventing such malconduct the Merchants are disposed to encourage the Negroes to be a free people by giving them an opportunity to pursue into practice in these United States the treatment which the Black people had given to the white Inhabitants of St Domingo. There is at this moment three vessels about to sail for St. D in tim to supply them with provision and no doubt Ammunition contrary to or rather in direct violation of the most Sacred teaty. But since they wish to be willfully ignorant of the laws of their own Country in that point. dare say the Privateers of those Islands will [inform] them, as there is no kind of doubt but that they will defeat those vessels in there Passage in either going in or Coming out from St. Domingo in particular. I am some what apprehensive that some of those foreign Incendearies are lurking in the different Towns of these united States in Order to enrich themselves at the downfal of honest men those I mean of whom had made mention some time since May you live long is the wish that I wish your Excellency
                  I have the honor to be Sir Your most Obt Sevt.
                  
                     Jno: O Neill 
                     
                  
                  
                     I am about to travel into the St Pennsylvania in two days from this as I trust shall meet with some kind of employment their since cannot do any thing here
                  
                  
                     Jno
                     
                  
               